PER CURIAM
Defendant appeals his conviction for possession of a controlled substance and being a felon in possession of a restricted weapon. ORS 475.992; ORS 166.270. He contends that the evidence used to convict him of those charges was obtained from an illegal search. We affirm.
 The issue turns on whether a police officer saw the weapon in plain view before the officer searched the car containing it. The officer testified that he had, and the trial court believed that testimony. Under our scope of review, we are bound by the trial court’s findings of historical fact if there is any evidence to support them. See, e.g., State v. Sosa-Alvarez, 122 Or App 350, 353, 857 P2d 883, rev den 318 Or 98 (1993).
The arrest of defendant and the search of the car were recorded on videotape, which we have reviewed. Although our review of the videotape might lead us to a different conclusion, the trial court viewed the videotape and found the officer’s oral testimony credible. Consequently, there is evidence to support the trial court’s findings and we are bound by them.
Affirmed.